In re State of Louisiana;—Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. K, No. 430-694; to the Court of Appeal, Fourth Circuit, No. 2002-K-1343.
Granted. The ruling of the trial court suppressing the evidence seized is reversed. The police officers’ fears that person(s) in the neighborhood who had observed the detention of Dorsey and Holmes would call to alert defendant to the police presence and that evidence would be destroyed was reasonable under the circumstances and constitute “exigent” circumstances, justifying police entrance into the apartment without the warrant yet being issued.
CALOGERO, C.J., would deny the writ.
JOHNSON, J., would deny the writ.